Exhibit 10.1

EXECUTION COPY

Credit Agreement

Dated as of December 14, 2010

CREDIT AGREEMENT dated as of December 14, 2010 among Avon Products, Inc., a New
York corporation (“API”), Avon Capital Corporation, a Delaware corporation
(“ACC” and collectively with API, the “Borrowers”), and Citibank, N.A.
(“Citibank”). Capitalized terms not otherwise defined in this Agreement shall
have the same meanings as specified therefor in the $1,000,000,000 Revolving
Credit and Competitive Advance Facility Agreement dated as of November 2, 2010
(as in effect on the date hereof, the “Existing Credit Agreement”) among the
Borrowers, the Additional Borrowers, the banks and other lenders from time to
time parties thereto, and Citibank, as administrative agent for such lenders.

SECTION 1. The Advances. (a) Citibank hereby agrees, on the terms and conditions
hereinafter set forth, to make advances (each, an “Advance”) denominated in U.S.
dollars to the Borrowers from time to time on any Business Day during the period
from the date of this Agreement to (but not including) the Termination Date in
an aggregate principal amount not to exceed $300,000,000 (the “Facility”).
Within the limits of the unused portion of the Facility in effect from time to
time, any Borrower may borrow under this Section 1(a), prepay pursuant to
Section 1(e) and reborrow under this Section 1(a).

(b) A Borrower may request an Advance hereunder by giving notice thereof (a
“Notice of Borrowing”), not later than 10:30 A.M. (New York City time), (A) on
the Business Day of such Advance for Advances bearing interest by reference to
the Base Rate (as defined in the Existing Credit Agreement) (“Base Rate
Advances”) or (B) on the third Eurodollar Business Day prior to such Advance for
Advances bearing interest by reference to LIBOR (“Eurodollar Rate Advances”),
which Notice of Borrowing sets forth the same information as is required to be
included in comparable Revolving Credit Loan Requests delivered under the
Existing Credit Agreement. Upon fulfillment of the applicable conditions set
forth in Sections 2, if applicable, and 3, Citibank will make the proceeds of
such Advance available to the Borrower requesting such Advance at the account
specified by such Borrower in the related Notice of Borrowing. All Notices of
Borrowing may be delivered by telephone and confirmed in writing.

(c) The Facility shall be automatically terminated and each Borrower shall repay
to Citibank the aggregate principal amount of all outstanding Advances made to
it, together with accrued and unpaid interest thereon, on the earlier of
December 13, 2011 and the date of the termination of the Facility in full
pursuant to Section 1 hereof or Article 8 of the Existing Credit Agreement as
incorporated by reference (the “Termination Date”).

(d) API may, upon at least three Business Days’ notice to Citibank, terminate in
whole or reduce in part the unused portions of the Facility. The Borrowers
shall, on each date of a reduction in the Facility as set forth in this
Section 1(d), repay the Advances in a principal amount equal to the excess of
the aggregate principal amount of the outstanding Advances over the Facility as
so reduced.

(e) Either Borrower may, upon notice given to Citibank not later than 10:30 A.M.
(New York City time) (i) on the date of the proposed prepayment, in the case of
a prepayment of Base Rate Advances or (ii) on the third Eurodollar Business Day
prior to the date of prepayment, in the case of a prepayment of Eurodollar Rate
Advances, in each case stating the proposed date and aggregate principal amount
of the prepayment, and if such notice is given such Borrower shall, prepay the
aggregate principal



--------------------------------------------------------------------------------

amount of the Advances specified in such notice. All notices of prepayment may
be given by telephone confirmed in writing. All prepayments under this
Section 1(e) shall be made together with (i) accrued and unpaid interest to the
date of such prepayment on the principal amount so prepaid and (ii) in the case
of any such prepayment of a Eurodollar Rate Advance on a date other than the
last day of an Interest Period therefor, any amounts owing in respect of
Eurodollar Rate Advances pursuant to Section 4.03 of the Existing Credit
Agreement as incorporated herein by reference.

(f) Each Borrower shall pay interest on the unpaid principal amount of each
Advance made to it from the date of such Advance until the principal amount
thereof is paid in full on the dates for payment specified for advances of the
same type under the Existing Credit Agreement and a rate per annum equal, in the
case of Base Rate Advances, to the Base Rate in effect from time to time and, in
the case of Eurodollar Rate Advances, to the sum of the LIBOR in effect for the
applicable Interest Period plus 0.25% per annum, provided that if the aggregate
principal amount of the Advances exceeds 50% of the Facility, Eurodollar Rate
Advances shall bear interest at a rate per annum equal to the sum of the LIBOR
in effect for the applicable Interest Period plus 0.30% per annum. Similarly,
API shall pay a facility fee on the Facility from the date of this Agreement to
the Termination Date at the rate of 0.065% per annum, payable quarterly in
arrears on the last day of each calendar quarter during the term hereof,
commencing March 31, 2011 and on the Termination Date.

(g) Each Borrower shall make each payment hereunder, irrespective of any right
of counterclaim or setoff, not later than 2:00 P.M. (New York City time) on the
day when due in U.S. dollars and in same day funds to Citibank at the account of
Citibank most recently specified in writing to the Borrowers by Citibank. All
computations of interest determined by reference to clause (a) of the definition
of “Base Rate” and of facility fees payable hereunder shall be made on the basis
of a year of 365 or 366 days, as the case may be, and all other computations of
interest payable hereunder shall be made on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest or fees are
payable.

(h) The proceeds of the Advances shall be available for general corporate
purposes, which shall include the use thereof, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of funding or making
payments on account of the purchase or redemption by API of any shares of
capital stock of API or any related option, warrant or similar right, commercial
paper backstop and intercompany loans from API to any of its Subsidiaries.

SECTION 2. Conditions Precedent to Effectiveness. This Agreement shall become
effective on the first date (the “Effective Date”) on which all of the following
conditions precedent have been satisfied:

(a) The conditions precedent to the closing date under Sections 6.01(a),
6.01(b)(i)(B)(2) and (4), 6.01(b)(i)(C), 6.01(b)(i)(D), 6.01(b)(ii)(B)(2) and
(4) and 6.01(b)(ii)(C) of the Existing Credit Agreement shall have been
satisfied with respect to this Agreement as if such conditions precedent were
set forth in full herein (with appropriate modifications to refer to Citibank,
as the lender, the Facility and this Agreement).

(b) Citibank shall have received written opinions, addressed to it, dated the
Effective Date, from the General Counsel of API and Sidley Austin LLP, in
substantially the form of Exhibits A-1 and A-2 to the this Agreement.

SECTION 3. Conditions Precedent to Each Advance. The obligation of Citibank to
make an Advance shall be subject to the further conditions precedent that on the
date of such Advance and after giving effect thereto, each of the following
conditions precedent shall have been satisfied or

 

2



--------------------------------------------------------------------------------

waived in writing by Citibank (and the acceptance by either Borrower of the
proceeds of such Advance shall constitute a representation and warranty by such
Borrower that, on the date of such Advance, such conditions have been satisfied
or waived):

(a) the representations and warranties incorporated by reference into this
Agreement from Section 5.01 of the Existing Credit Agreement (other than the
representations and warranties contained in Sections 5.01(d)(ii) and 5.01(e)(ii)
of the Existing Credit Agreement, as incorporated herein by reference, or any
other representations or warranties that expressly relate to a date certain) are
true and correct with the same effect as though such representations and
warranties had been made at the time of such Advance; and

(b) no Default or an Event of Default shall have occurred and be continuing.

SECTION 4. Incorporation by Reference. (a) All of the terms and conditions of
the Existing Credit Agreement (including, without limitation, all
representations and warranties, covenants, events of default, increased costs,
taxes, capital adequacy, assignment and confidentiality provisions, and all
defined terms used therein and exhibits and schedules to the Existing Credit
Agreement referred to therein, but excluding Sections 2.07, 3.04, 3.08 and 11.09
of the Existing Credit Agreement, any references thereto and, except as
expressly otherwise set forth or incorporated herein by reference, Article 6 of
the Existing Credit Agreement) that are not otherwise expressly set forth in
this Agreement are specifically incorporated herein by reference with the same
force and effect as if the same were set out in this Agreement in full. Except
as otherwise provided herein, all references in such incorporated provisions to
the “Administrative Agent”, a “Bank” or the “Banks” or words of similar import
or to “this Agreement”, “hereof”, “hereto” or “hereunder” or words of similar
import shall, without further reference, mean and refer to Citibank under this
Agreement and to this Agreement, respectively; all references in such
incorporated provisions to “API”, “ACC”, a “Borrower” or the “Borrowers” shall,
without further reference, mean and refer to such Borrower hereunder; all
references in such incorporated provisions to a “Revolving Credit Loan” or the
“Revolving Credit Loans” or a “Borrowing” or words of similar import shall,
without further reference, mean and refer to an Advance or the Advances, as
appropriate, hereunder; all references in such incorporated provisions to a
“Commitment” or the “Total Commitment” shall, without further reference, mean
and refer to the Facility hereunder; all references in such incorporated
provisions to an “ABR Loan” or the “ABR Loans” shall, without further reference,
mean and refer to a Base Rate Advance or Base Rate Advances, as appropriate,
hereunder; all references in such incorporated provisions to a “Eurodollar Loan”
or the “Eurodollar Loans” shall, without further reference, mean and refer to a
Eurodollar Rate Advance or the Eurodollar Rate Advances, as appropriate,
hereunder; all references in such incorporated provisions to the “Termination
Date” shall, without further reference, mean and refer to the Termination Date
hereunder; and all references in such incorporated provisions to “the date
hereof” or words of similar import shall, without further reference, mean and
refer to the date of this Agreement. Similarly, to the extent any word or phrase
is defined in this Agreement, any such word or phrase appearing in provisions so
incorporated by reference from the Existing Credit Agreement shall have the
meaning given to it in this Agreement. If any of the terms of the Existing
Credit Agreement are inconsistent with the terms of this Agreement, then the
terms of this Agreement shall be controlling. The incorporation by reference
into this Agreement of the terms and conditions of the Existing Credit Agreement
is for convenience (i.e., economy of language) only, and this Agreement and the
Existing Credit Agreement shall at all times be, and be deemed to be and treated
as, separate and distinct loan obligations. The incorporation by reference into
this Agreement of the terms and conditions of the Existing Credit Agreement
shall not be affected or impaired by any subsequent amendment, expiration or
termination of the Existing Credit Agreement.

(b) At the request of Citibank and with the consent of each Borrower (not to be
unreasonably withheld), this Agreement shall be amended and restated to set
forth in full the provisions

 

3



--------------------------------------------------------------------------------

incorporated by reference herein from the Existing Credit Agreement and, by its
execution of this Agreement, each Borrower hereby agrees to modify the terms and
provisions of this Agreement as appropriate to provide for the inclusion of
additional lenders upon any assignment or proposed assignment by Citibank of its
rights and obligations hereunder effected in accordance with Section 5(h). In
addition, API hereby agrees to notify Citibank promptly and in any event within
three Business Days of any amendment, supplement or other modification to the
Existing Credit Agreement and, at the request of Citibank, to enter into any
amendment or supplement to this Agreement proposed by Citibank to incorporate
comparable amendments, supplements or other modifications to this Agreement.

SECTION 5. Miscellaneous. (a) No amendment or waiver of any provision of this
Agreement, nor consent to any departure by either Borrower herefrom, shall in
any event be effective unless the same shall be in writing and signed by each
Borrower and Citibank, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

(b) All notices and other communications provided for hereunder (except as
specified in Section 1(b) or 1(e)) shall be in writing (including telecopier)
and mailed, telecopied or delivered, if to either Borrower, at the address of
API at 601 Midland Avenue, Rye, New York 10580, Telephone: [number], Attention:
Mr. Richard J. Valone, Vice President and Treasurer; and if to Citibank, at its
address at 388 Greenwich Street, New York, New York 10013, Telephone: [number],
robert.j.kane@citi.com, Attention: Mr. Robert J. Kane; or, as to each party, at
such other address as shall be designated by such party in a written notice to
the other party. All such notices and communications shall be effective when
delivered at the applicable address.

(c) No failure on the part of Citibank to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

(d) API agrees to pay on demand all reasonable out-of-pocket expenses incurred
by Citibank, including the reasonable fees and disbursements of one firm of
counsel (plus on firm of local counsel in any relevant jurisdiction to the
extent necessary or appropriate in connection with any proceeding relating to
enforcement) in connection with the negotiation and execution of this Agreement
and, if necessary, in connection with the administration and enforcement of any
provisions of this Agreement.

(e) API agrees to indemnify Citibank and each of its directors, officers,
employees, agents and controlling persons (each such Person, an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of, (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties thereto of their respective obligations hereunder or the
consummation of the transactions contemplated hereby, (ii) the use of the
proceeds of the Advances or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted form the gross negligence or willful
misconduct of such Indemnitee. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 5(e) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by a Borrower, any of its directors, security holders or
creditors (other than in the case where such litigation or proceeding is brought
by a Borrower and such Borrower prevails) or any other person or an Indemnitee
is otherwise a

 

4



--------------------------------------------------------------------------------

party thereto. In no event, however, shall any Indemnitee be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).

The provisions of this Section 5(e) shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Advances, the reduction or cancellation of the Facility, the invalidity or
unenforceability of any term or provision of this Agreement, or any
investigation made by or on behalf of Citibank. All amounts due under this
Section 5(e) shall be payable in immediately available funds upon written demand
thereof.

(f) This Agreement shall be binding upon and inure to the benefit of the
Borrowers and Citibank and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of Citibank.

(g) Citibank may assign to one or more Persons reasonably satisfactory to API
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of the Facility and the Advances owing to
it) on the same terms and subject to the same conditions as are set forth for
assignments by lenders under the Existing Credit Agreement. In connection with
any such assignment, each Borrower agrees to execute and deliver such
documentation as Citibank or any such permitted assignee may reasonably request
to evidence such assignment and the rights and obligations of such assignee
hereunder.

(h) This Agreement may be executed in separate counterparts by the parties
hereto, each of which when so executed shall be deemed to be an original and all
of which taken together shall constitute one and the same agreement. Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

(i) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(j) Any judicial proceeding brought against either Borrower with respect to this
Agreement may be brought in any court of competent jurisdiction in the City of
New York, and, by its execution and delivery of this Agreement, each Borrower
shall be deemed, to the fullest extent permitted by law, to (a) accept,
generally and unconditionally, the jurisdiction of such courts, (b) irrevocably
waive any objection they may now or hereafter have as to the venue of any suit,
action or proceeding brought in such a court or that such court is an
inconvenient forum and (c) consent that service of process upon any of them may
be made by certified or registered mail, return receipt requested, at their
address specified or determined in accordance with the provisions of
Section 5(b) and service so made shall be deemed completed when received.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of Citibank to bring proceedings
against any Borrower in the courts of any other jurisdiction.

 

5



--------------------------------------------------------------------------------

(k) Waiver of Right to Jury. Each of the Borrowers and Citibank waives trial by
jury in any judicial proceeding involving, directly or indirectly, any matter
(whether sounding in tort, contract or otherwise) in any way arising out of,
related to, or connected with this Agreement or the relationships established
hereby.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

AVON PRODUCTS, INC. By  

/s/ Richard J. Valone

  Name:   Richard J. Valone   Title:   Vice President and Treasurer AVON CAPITAL
CORPORATION By  

/s/ Richard J. Valone

  Name:   Richard J. Valone   Title:   President CITIBANK, N.A. By  

/s/ Shannon A. Sweeney

  Name:   Shannon A. Sweeney   Title:   Vice President

 

6